IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-146-CV



EDWARD L. WINN III,

	APPELLANT

vs.



C. BARRY OSBORNE,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 480,490A, HONORABLE JERRY DELLANA, JUDGE PRESIDING

 


PER CURIAM

	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.


Before Justices Powers, Aboussie and Jones
Dismissed on Joint Motion
Filed:  June 8, 1994
Do Not Publish